UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1205



EUGENE A. MCKAMEY,

                  Plaintiff - Appellant,

          v.


HENRICO COUNTY PUBLIC SCHOOLS,

                  Defendant - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (3:07-cv-00391-DWD)


Submitted:     May 22, 2008                   Decided:   May 28, 2008


Before MOTZ and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Eugene A. McKamey, Appellant Pro Se.    M. Janet Palmer, Wendell
Charles Roberts, Joseph Thomas Tokarz, II, OFFICE OF THE COUNTY
ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Eugene A. McKamey appeals the magistrate judge’s* order

granting Defendant’s summary judgment motion on his race, color and

gender discrimination and retaliation claims, brought pursuant to

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.

§§ 2000e to 2000e-17 (2000), and his state slander causes of

action.   We have reviewed the record and find no reversible error.

Accordingly, we affirm for the reasons stated by the district

court. See McKamey v. Henrico County Pub. Sch., No. 3:07-cv-00391-

DWD (E.D. Va. Jan. 30, 2008).      We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                          AFFIRMED




     *
      The parties consented to the jurisdiction of the magistrate
judge in accordance with 28 U.S.C. § 636(c) (2000).

                               - 2 -